Citation Nr: 1017329	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to the left ankle 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to the left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
left ankle disability, and his claims of entitlement to 
service connection for lumbar spine and bilateral hip 
disabilities, claimed as secondary to the left ankle 
disability.  In January 2010, the Veteran and his spouse 
testified before the Board at a hearing that was held at the 
RO.

In January 2010, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In written statements and in January 2010 personal hearing 
testimony before the Board, the Veteran described a lengthy 
in-service history of left ankle pain and instability for 
which he sought treatment on various occasions.  He related 
his left ankle pain and instability to an injury he sustained 
while hiking while on a weekend pass to visit his mother and 
sister, who were in town to visit with an aunt who lived near 
to where the Veteran was then stationed.  He stated that 
immediately following the injury, he was unable to walk on 
his left foot, and his sister and his friend had to help him 
get back to his aunt's house.  The ankle swelled and he lost 
his ability to manipulate it for several days.  

When he returned to active duty from his weekend pass, he 
sought treatment for his left ankle, at which time he was 
informed that he had a strain.  His left ankle was wrapped in 
an Ace bandage.  He stayed off his left ankle for a couple of 
days, and gradually regained his ability to place weight on 
the ankle and resume walking.  

After the pain resolved, instability remained, causing his 
ankle to turn easily.  He found that if he wore high-top 
shoes, he experienced greater ankle stability.  He continued, 
however, to experience left ankle sprains related to 
instability throughout the duration of his active duty.  He 
additionally found that he was no longer able to participate 
in activities he had enjoyed, such as roller skating, as a 
result of his left ankle instability.  Although he did seek 
occasional treatment for his left ankle in service, on the 
majority of occasions, he self-treated with the Ace bandage 
or aspirin, or had his friend, who was a pharmacist's mate, 
help him.  No record of such occasions would be included in 
his service treatment records.

He denied having sustained injuries of his lumbar spine or 
hips in service.  He attributed his current lumbar spine and 
bilateral hip problems to his left ankle disability, however.  

The Veteran's service treatment records do not show 
complaints of or treatment for left ankle, lumbar spine, or 
hip problems.  

At his January 2010 hearing, the Veteran stated that he had 
sought treatment for his left ankle shortly after his 
separation from service.  However, the physician from whom he 
received treatment had long since been deceased, and the 
associated records of treatment were no longer available.

The first post-service clinical evidence pertaining to the 
left ankle is dated in August 1999.  At that time, he was 
noted to have degenerative joint disease of the left ankle.  
Subsequent records show that the Veteran reported having 
sustained a left ankle injury many years ago.
The first post-service clinical evidence pertaining to the 
lumbar spine is dated in July 1976.  At that time, the 
Veteran was noted to have extreme thinning of the L4 disc and 
associated neurological abnormalities.  Subsequent records 
show that the Veteran has received regular treatment for low 
back problems diagnosed as lumbosacral spinal subluxations 
with right sciatica.  At his January 2010 hearing, the 
Veteran stated that a physician he had seen in the past had 
related his back problems to his left ankle disability.

There is no post-service clinical evidence pertaining to the 
hips.

In support of his claim, the Veteran submitted numerous 
statements written by his friends and family members, each 
attesting to the Veteran's lengthy history of left ankle 
problems.  Each person recalled the Veteran having had to be 
very careful while walking as a result of his left ankle 
instability, and always having to wear high-top boots.  
Additionally, he was unable to participate in activities he 
had enjoyed prior to his military service, including ice 
skating, roller skating, and running.  His children recalled 
having been told on numerous occasions of how he had injured 
his left ankle while in the Navy.  

In a December 2005 written statement, the sister with whom 
the Veteran had been visiting at the time he injured his left 
ankle, described the Veteran having injured his left ankle 
while walking in the hills, and having had to help the 
Veteran back to their aunt's house afterwards because he had 
been unable to walk.

In his January 2010 hearing before the Board, the Veteran 
testified that his left ankle had continued to bother him 
since his separation from service.  The Veteran is competent 
to report that he injured his left ankle in service and that 
he experienced left ankle pain and instability in service.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
His testimony in this regard is also credible.  His spouse 
corroborated the Veteran's report of recurrent left ankle 
pain and instability since service.  He is not, however, 
competent to relate his currently diagnosed degenerative 
joint disease of the left ankle to the injury sustained in 
service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The Veteran has not yet been afforded 
a VA examination in conjunction with his claim for service 
connection for a left ankle disability.  As the Veteran 
contends that his current left ankle disability is related to 
his service, and it remains unclear to the Board whether the 
Veteran's current left ankle disability may be related to an 
injury sustained in service, the Board finds that a remand 
for an examination and medical nexus opinion is required.  38 
C.F.R. § 3.159(c)(2) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In addition, the Board finds that a remand for examinations 
with respect to his claims for service connection for lumbar 
spine and bilateral hip disabilities is necessary.  The 
Veteran is competent to report that he currently experiences 
discomfort in his hips, and the record reflects that he has a 
currently diagnosed lumbar spine disability.  The Veteran is 
also competent to report that he has been told that his 
lumbar spine disability is related to his left ankle 
disability.  He is not, however, competent to relate his 
current lumbar spine and hip complaints to his left ankle 
disability.  Because there is some competent evidence that 
tends to suggest that his lumbar spine, and possibly his hip 
disabilities, are related to his left ankle disability, the 
Board finds that nexus opinions are necessary in order to 
fairly decide the merits of those claims.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
orthopedic examination for the purpose of 
obtaining opinions as to whether it is at 
least as likely as not that the Veteran's 
current left ankle, lumbar spine, and 
bilateral hip disabilities are related to 
his active service, including to a 
reported left ankle injury in service, and 
chronic left ankle pain and symptoms of 
instability in service and since his 
separation from service.  

The examiner should offer an opinion as to 
whether it is as likely as not (50 percent 
probability or greater) that the current 
left ankle disability is related to trauma 
sustained in service.  In this regard, the 
VA examiner should consider the Veteran's 
statements regarding the incurrence of the 
left ankle disability, including his 
credible testimony of in-service injury 
and chronic pain and instability in 
service; his credible statements regarding 
the continuity of symptomatology since 
service; as well as the lay statements 
provided by the Veteran's spouse and other 
family members regarding the incurrence of 
the left ankle injury in service and the 
continuity of left ankle symptomatology 
since service.

The examiner should also offer opinions as 
to whether any currently diagnosed lumbar 
spine or hip disability was caused or 
aggravated by (permanently worsened as a 
result of) his left ankle disability.  In 
this regard, the examiner should consider 
the Veteran's statements regarding his 
symptoms in service and his statements of 
continuous symptoms of lumbar spine and 
bilateral hip problems after service, 
including left ankle injuries allegedly 
resulting in lumbar spine and hip 
injuries.  Dalton v. Nicholson, 21 Vet. 
App. 23 (examination found inadequate 
where examiner did not comment on the 
Veteran's report of in-service injury and 
relied on the lack of evidence in the 
service medical records to provide a 
negative opinion).  If the Veteran's 
lumbar spine and hip complaints are 
attributable to factors unrelated to his 
military service, the examiner should 
specifically so state.

The claims file should be made available 
to and reviewed by the VA examiner, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  The rationale for all 
opinions, with citation to relevant 
medical findings or medical authority, 
must be provided.

2.  Then, after taking any additional 
development deemed appropriate, 
readjudicate the claims for service 
connection for a left ankle, lumbar spine, 
and bilateral hip disabilities.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Then, return the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



